Motion granted to the extent of staying the trial of the Municipal Court action, pending the hearing and determination of the appeal on condition that the appellant continues to pay all rents accruing under the lease pending the hearing and determination of this appeal, upon receipt of a surety company bond from said respondent conditioned upon the repayment of said sums if it shall be finally- determined that the appellant is not liable under the lease covering the premises, and provided further, that appellant procures the record on appeal and appellant’s points to be served and filed on or before April 30, 1959, with notice of argument for May 12, 1959, said appeal to be argued or submitted when reached. In the event that any of the above conditions are not complied with, respondents may submit an order vacating the stay without notice to the appellant. Concur — Botein, P. J., Rabin, M. M. Frank, McNally and Stevens, JJ.